UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1117



RONALD E. GOVAN,

                                            Plaintiff - Appellant,

          versus


LIBERTY LIFE ASSURANCE COMPANY OF BOSTON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CA-98-567-3)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald E. Govan, Appellant Pro Se. Charles Theodore Speth, II,
HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C., Columbia, South
Carolina; Robert Stancil Phifer, HAYNSWORTH, BALDWIN, JOHNSON &
GREAVES, L.L.C., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald E. Govan appeals the denial of his motion entitled “Af-

fidavit and Motion for Reassignment of Case and Injunctive Relief.”

We dismiss the appeal for lack of jurisdiction because the order is

not appealable.*   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
      We construed Govan’s motion to enjoin the magistrate judge’s
discovery order as a motion to quash.


                                2